AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
__ __KARELIBUCKENDORF_(Q)______ Q§»‘_S§__l§lu_n_l_b§_r;___1_3_(§3___1_9§9_-€__4§_______________________
MARK A. CHAMBERS

REGISTRATloN No. 69150298 Defendam’$ Atmmey F f LE D

E _ i
THE DEFENDANT: FEB 15 2019
|X| pleaded guilty to count(s) THREE (3) OF THE FIVE-COUNT INDICTMENI

 

 

m. . t - - ‘

--r ~1' " c \

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following MWN me ' R"`" d CA";\!:,_.C:._.T]N;¢
Lounf

Title & Section Nature of Offense Numhergs)

21 USC 84l(a)(l) DISTRIBUTION OF METHAMPHETAMINE 3

 

 

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Scntencing Reforrn Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

Count(s) l, 4 AND 5 OF THE INDICTMENT are dismissed on the motion of the United States.

 

Assessment: $lO0.00

JVTA Assessment*: $
E l
*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

No fine |____l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv l 5@@1 9

of Sentence

  

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

lSCRl 05 9-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KARELI BUCKENDORF (2) Judgment - Page 2 of 4
CASE NUMBER: lSCR1059-CAB
MP_R_I_S_QM_EBI
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
120 MONTHS.

|:l Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

RESIDENTIAL DRUG ABUSE PROGRAM (RDAP), PLACEMENT WITHIN THE WESTERN

REGION TO FACILITATE FAMILY VISITATIONS, AND ANY EDUCATIONAL AND/OR
VOCATIONAL TRAINING AVAILABLE.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on
|:| as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|I on or before
|:| as notified by the United States Marshal.
[| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l 8CR1059-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KARELI BUCKENDORF (2) Judgment - Page 3 of 4
CASE NUMBER: lSCR1059-CAB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FIVE (5) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

 

The defendant shall not commit another federal, state or local crime.
For aj‘énses committed on ar after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substancel The defendant shall submit to one drug test within 15 days of release nom imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
tenn of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse_ (Check, japplz'cable.)

§ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

§§ The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted cfa qualifying offense (Check ifapplicable.)

|:l The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CON})ITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant Shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally soid, used, distributed, or administercd;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation ofticer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCRlOS9-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KARELI BUCKENDORF (2) Judgment - Page 4 of 4
CASE NUMBER: lSCRl 059-CAB

SPECIAL CONDITIONS OF SUPERVISION

l. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
"'"_ _"' _" "_' 'Offic'er'at'a_re'a's'onabl'e'tim'e_and"in'a_reaso'nabl'e'm'a;nn'er,'ba's'e'd'upon"'reasonabl'e"suspicion of_contraband""""'"_'
or evidence of a violation of a condition of release; failure to submit to a Search may be grounds for
revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

2. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
and counseling, as directed by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the costs of services
rendered in an amount to be determined by the probation officer, based on ability to pay.

4. Participate in a program of mental health treatment as directed by the probation officer, take all
medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
permission The court authorizes the release of the presentence report and available psychological
evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. May be required to
contribute to the costs -of services rendered in an amount to be determined by the probation officer, based
on ability to pay.

5. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
necessary by the probation officer. Such program may include group sessions fed by a counselor, or
participation in a program administered by the probation office. The defendant may be required to
contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
officer, based on the defendant’s ability to pay.

//

lSCRl 05 9-CAB

 

